Case 1:18-cv-03352-JMS-DML Document 21 Filed 04/25/19 Page 1 of 4 PageID #: 60



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


MICHAEL BOYD,                                       )
                                                    )
                        Plaintiff,                  )
                                                    )
               v.                                   )       No. 1:18-cv-03352-JMS-DML
                                                    )
WEXFORD HEALTH SOURCES,                             )
PAUL TALBOT, M.D.,                                  )
MICHAEL OSBORN,                                     )
                                                    )
                        Defendants.                 )


              ANSWER, JURY DEMAND AND AFFIRMATIVE DEFENSES

       NOW COME the Defendants PAUL TALBOT, M.D. AND WEXFORD OF INDIANA,

LLC, by their attorney DOUGLASS R. BITNER of KATZ KORIN CUNNINGHAM PC, and for

their Answer, Jury Demand and Affirmative Defenses in response to the Plaintiff’s Civil Rights

Complaint [D/N 2], states as follows:

                              I.      JURISDICTION AND VENUE

  1.   The Defendants do not dispute the jurisdiction of this Court.

  2.   The Defendants admit that venue is proper.

                                        II.    PLAINTIFF

       The Defendants admit that during all times relevant to the Plaintiff’s Complaint, that the

Plaintiff, Michael Boyd, was incarcerated inside the Indiana Department of Corrections. Upon

information and belief, the Defendants admit that the Plaintiff is currently incarcerated at the

Indiana State Prison.

                                      III.    DEFENDANTS
Case 1:18-cv-03352-JMS-DML Document 21 Filed 04/25/19 Page 2 of 4 PageID #: 61



  1.   Defendant Wexford of Indiana, LLC admits that it has been incorrectly identified as

       Wexford Health Sources, Inc. Defendant Wexford of Indiana, LLC admits that pursuant

       to a contract with the Indiana Department of Corrections, that it employs medical staff and

       provides medical services at a number of correctional facilities throughout the State of

       Indiana, including the Pendleton Correctional Facility.

  2.   Defendant Paul Talbot, M.D. admits that since April 1, 2017 he has been employed by

       Wexford of Indiana, LLC as a physician at the Pendleton Correctional Facility.

  3.   The Defendants deny or lack knowledge or information sufficient to admit or deny the

       remaining allegations of Section III.

                                           IV.     FACTS

       The Defendants deny that they were deliberately indifferent to any of the Plaintiff’s needs.

The Defendants deny that any act or omission on their part violated any of the Plaintiff’s

constitutional rights. The Defendants deny all allegations of wrongdoing whatsoever. Defendant

Wexford of Indiana, LLC denies that it maintained any unconstitutional policy or practice at the

Pendleton Correctional Facility, or at any correctional facility, and instead admits that during all

relevant times it provided care and treatment for Hepatitis C in Indiana that it followed the direction

of its contractual client through adherence to their health care service directives as well as

compliance with their contract with the State of Indiana.

                             V.      EXHAUSTION OF REMEDIES

       The Defendants admit that a grievance process is available to inmates incarcerated inside

the Indiana Department of Corrections. The Defendants deny or lack knowledge or information

sufficient to admit or deny the remaining allegations of Section V.

                                     VI.     LEGAL CLAIMS



                                                  2
Case 1:18-cv-03352-JMS-DML Document 21 Filed 04/25/19 Page 3 of 4 PageID #: 62



       Denied.

                                 VII.    PRAYER FOR RELIEF

       The Defendants deny the Plaintiff is entitled to any relief whatsoever, and further deny the

Plaintiff is entitled to any relief as requested in paragraphs 1-7.

                         DEFENDANT DEMANDS TRIAL BY JURY

                                   AFFIRMATIVE DEFENSES

  1.   The Defendants duties were limited to those that were delegated to them or that they

       voluntarily undertook.

  2.   The Defendants are protected by the doctrine of qualified immunity because, at all times

       relevant herein, the Defendants’ actions were taken in good faith, or not prohibited by a

       clearly established law, and were within the realm of reasonable responses to the

       circumstances with which they were confronted.

  3.   The proximate cause of the Plaintiff’s injuries/damages, in whole or in part, was a result of

       the Plaintiff’s own conduct and failure to mitigate damages by exercising ordinary care.

  4.   The Plaintiff failed to exhaust his administrative remedies, which are available to him

       through the prison grievance procedure, his claims are barred by 42 USC §1997e(a). The

       Defendants were able to review the Plaintiff’s grievance history form from IDOC, and it

       shows that the Plaintiff has not filed any successful grievance regarding any of his claim,

       or at all, during his time incarcerated.

  5.   Plaintiff’s request for injunctive relief are barred, as the Plaintiff is a member of a current

       class action as cited by the Court in its screening Order, and pursuant to the holdings in

       that case, and specifically a settlement reached between Wexford of Indiana, LLC and Dr.

       Paul Talbot with the certified class, the Plaintiff’s claims for injunctive relief have already



                                                   3
Case 1:18-cv-03352-JMS-DML Document 21 Filed 04/25/19 Page 4 of 4 PageID #: 63



       been addressed and are barred pursuant to that settlement agreement res judicata and

       collateral estoppel.

       WHEREFORE, The Defendants, Paul Talbot, M.D. and Wexford of Indiana, LLC,

respectfully request that this Court enter judgment in their favor and against the Plaintiff, plus cost

of suit and attorney’s fees and expenses to the extent allowable under the law.

                                               Respectfully submitted,

                                               KATZ KORIN CUNNINGHAM, PC


                                               /s/ Douglass R. Bitner
                                               Douglass R. Bitner, Attorney No. 34981-49
                                               KATZ KORIN CUNNINGHAM PC
                                               The Emelie Building
                                               334 N. Senate Avenue
                                               Indianapolis, IN 46204
                                               Office (317) 464-1100
                                               Direct (317) 396-2565
                                               Fax (317) 464-1111
                                               Email: dbitner@kkclegal.com
                                               Attorney for Defendants Paul Talbot, M.D. and
                                               Wexford of Indiana, LLC


                                 CERTIFICATE OF SERVICE

       I certify that on April 25, 2019, a copy of the foregoing Answer was filed electronically

using the Indiana E-Filing System (IEFS). Notice of this filing was sent via U.S. First Class Mail

to the following person(s):

       Michael Boyd (IDOC# 965065)
       INDIANA STATE PRISON-MINIMUM SECURITY UNIT
       Inmate Mail/Parcels
       201 Woodlawn Ave.
       Michigan City, IN 46360
       Pro Se

                                               /s/ Douglass R. Bitner
                                               Douglass R. Bitner


                                                  4
